United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1028
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Cesar Israel Sierra Gutierrez,          *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: October 4, 2002

                                  Filed: October 9, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      In 1999, Cesar Israel Sierra Gutierrez pleaded guilty to reentering the United
States illegally as a deported alien, in violation of 18 U.S.C. § 1326. Applying
U.S.S.G. § 2L1.2(b)(1)(A) (Nov. 1, 1998) (sixteen-level increase for defendant
previously convicted for aggravated felony), the district court sentenced Gutierrez to
seventy-eight months imprisonment and two years supervised release.

     Effective November 1, 2001, the Sentencing Commission promulgated
Guidelines Amendment 632, which revamped section 2L1.2(b)'s aggravated-felony
enhancement to provide for an increase of eight to sixteen levels according to the
seriousness of the earlier aggravated felony. See U.S.S.G. App. C at 224-25;
U.S.S.G. § 2L1.2(b) (Nov. 1, 2001). In response, Gutierrez filed a pro se motion to
modify his sentence under 18 U.S.C. § 3582(c)(2), arguing Amendment 632 had
lowered the authorized term of imprisonment. The district court denied the motion.
Gutierrez appeals, and we affirm.

        Under section 3582(c)(2), a court may reduce a previously imposed sentence
when the Sentencing Commission has lowered the applicable sentencing range "if
such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission." The relevant policy statement, section 1B1.10(a), states
that a reduction under section 3582(c)(2) is not consistent with the policy statement
if "none of the amendments listed in subsection (c)" applies. Amendment 632 is not
listed in subsection (c), thus Gutierrez is not entitled to relief. See Delgado v. United
States, 162 F.3d 981, 983 (8th Cir. 1998) (amendment not listed in § 1B1.10(c) may
not be applied to reduce sentence).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-